Case 2:18-cv-10735-PDB-EAS ECF No. 134, PageID.4097 Filed 07/02/19 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

TARA EDWARDS,
                                                     Case No. 18-10735
             Plaintiff,
v.                                                   Paul D. Borman
                                                     United States District Judge

SCRIPPS MEDIA, INC., d/b/a                           Elizabeth A. Stafford
WXYZ-TV, a Foreign Profit Corp.                      U.S. Magistrate Judge

           Defendant.
______________________________/

     ORDER CLARIFYING THE COURT’S ORDER OF JUNE 17, 2019, BY
          (1) WITHDRAWING ITS RULING ON UNTIMELINESS OF
                      PLAINTIFF’S OBJECTIONS
      (2) ADOPTING THE MAGISTRATE JUDGE’S RULING DENYING
      PLAINTIFF’S MOTION TO COMPEL COMPARATOR EVIDENCE

      On November 15, 2018, Magistrate Judge Elizabeth A. Stafford issued an

“Opinion and Order Regarding Motions to Compel [ECF Nos. 23, 31].” In that

Opinion, Judge Stafford stated:

             Plaintiff’s request for “comparator” evidence – documents
             (including employee personnel files) concerning other
             complaints, investigations or inquiries about sexual
             harassment, sexual misconduct, discrimination or
             retaliation of any employee of defendant – is denied.
             Comparator evidence is relevant when a plaintiff claims
             that she has been treated differently than a similarly
             situated person outside of her protected class. See, e.g.
             McMillan v. Castro, 405 F.3d. 405, 413 (6th Cir. 2005);
             Bobo v. United Parcel Service, Inc., 665 F.3d 741, 753 (6th
             Cir. 2012). As noted previously, plaintiff does not make

                                          1
Case 2:18-cv-10735-PDB-EAS ECF No. 134, PageID.4098 Filed 07/02/19 Page 2 of 5




              that claim here.

ECF #47, Nov. 15, 2018, PgID 1617-18. (emphasis added).

        On January 4, 2019, Plaintiff filed the instant objection (ECF #78). On January

18, 2019, Defendant filed a “Brief in Opposition to Plaintiff’s Objections to

Magistrate’s Order Regarding Unrelated Harassment Investigations.” (ECF #88). On

January 25, 2019, Plaintiff filed a “Reply in Support of Her Objection to Magistrate’s

Order [D.E. 47], Denying Plaintiff’s Motion to Compel Comparator Evidence.” (ECF

#93).

        Plaintiff contends that Magistrate Judge Stafford’s Order relied on

misrepresentation by Defendant. This Court disagrees.

        Further, even if Plaintiff was just seeking discovery concerning events that

occurred at WXYZ, Plaintiff’s claim does not succeed. Plaintiff has received

discovery concerning her claim of sexual harassment by Malcolm Maddox that she

experienced at WXYZ, and as to responses to her request for any further claims of

sexual harassment by Mr. Maddox at WXYZ during the time period at issue in this

case.

        Plaintiff’s objections state that because Magistrate Judge Stafford “denied

Plaintiff’s request for comparator evidence based on two clearly erroneous factual

premises (i.e. that Plaintiff is not claiming she was impacted by sexual harassment

directed at others, and that Plaintiff does not seek evidence of other complaints of

                                            2
Case 2:18-cv-10735-PDB-EAS ECF No. 134, PageID.4099 Filed 07/02/19 Page 3 of 5




WXYZ), the Court should modify Magistrate Stafford’s order and Grant Plaintiff’s

Motion to Compel comparator evidence.” (ECF #78, PgID 2310).

      Defendant’s Response in Opposition (ECF #88) noted Plaintiff’s testimony in

her deposition that the only person she alleged to have harassed her was Mr. Maddox.

(ECF #88, PgID 2763, “Nor did she claim – in her complaint, testimony or elsewhere

– that she witnessed sexual harassment by someone other than Maddox directed at

any third persons.” (ECF #88, PgID 2763). Defendant further noted Plaintiff admitted

that Maddox did not make further sexual comments to her after that. (ECF #88, PgID

2763) “R.38-2, Pl’s Dep. 201:5-202:17, 309:14-19.” Defendant further noted that “no

new complaints were filed against Maddox – by Plaintiff or anyone else in the nearly

three years after Plaintiff’s complaint. Id. (ECF #88, PgID 2763).

      In December 2017, a local clergyman held a press conference accusing

Maddox and other media personalities of sexual harassment. In response,

Defendant’s corporate parent, Defendant Scripps Media initiated an internal

investigation by in-house counsel. In January 2018, Plaintiff’s counsel threatened this

litigation; thereafter Scripps authorized a litigation review by outside counsel.

      Maddox was terminated on March 9, 2019, three days after Plaintiff filed this

lawsuit. Defendant stated this action was taken because continued publicity regarding

Maddox’s conduct distracted from the station’s mission. (ECF #88, PgID 2764).



                                            3
Case 2:18-cv-10735-PDB-EAS ECF No. 134, PageID.4100 Filed 07/02/19 Page 4 of 5




      Defendant counsel’s objected to Plaintiff’s motion to compel demanding

materials related to sexual discrimination, or retaliation unrelated to Malcom Maddox,

stating that the relevant inquiry in an Elliott-Larsen case is whether the employer’s

actions reasonably served to prevent future harassment of the Plaintiff, and not the

purported severity of the punishment. (ECF #88, PgID 2765.) Defendant quoted from

the transcript of the Magistrate Judge’s November 13, 2018 hearing, indicating that

Plaintiff’s counsel was not raising the sort of claim that “comparator” evidence relates

to, but that she wanted to “compare . . . the level of punishment given to other

employees accused of harassment, in support of her theory that Maddox was not

punished ‘enough.’” (Mag. Judge Nov. 2019 Hrg., Tr. Pp. 6-7).

      This theory was rejected by the Magistrate Judge both because it was not

relevant or proportional to the needs of the case – and then, upon Plaintiff’s counsel’s

vocal objection, offering him further opportunity to provide any relevant authority.

Plaintiff’s counsel did not then identify any relevant cases. The Magistrate Judge

denied Plaintiff’s motion to compel regarding sexual harassment allegations that did

not involve Maddox. This Court finds that this ruling is not incorrect. (ECF #88.

PgID 2766).

      The Court concludes that Magistrate Judge Stafford’s determinations on the

instant issues are neither erroneous, nor contrary to law.



                                            4
Case 2:18-cv-10735-PDB-EAS ECF No. 134, PageID.4101 Filed 07/02/19 Page 5 of 5




      Initially, the Court notes that Defendant has produced the non-privileged

documents related to its sexual harassment investigations of Maddox, including the

years of 2017 and 2018, and provided a privilege log for the rest.

      Plaintiff’s “shotgun” non-specific objections, unaccompanied by relevant pages

of hearing transcript, also contain misstatements about Judge Stafford’s ruling.

      Finally, Plaintiff also sets forth many arguments not raised before the

Magistrate Judge; those are waived.

      Accordingly, the Court DENIES Plaintiff’s untimely objections to the

Magistrate Judge’s Order of November 15, 2018, that clearly and cogently denied

Plaintiff’s request for “comparator” evidence. ECF #47, Nov. 15, 2018, PgID 1617-

18.

      SO ORDERED.

                                        s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: July 2, 2019




                                           5
